Citation Nr: 0711300	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-25 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disease with a herniated disc at L5-S1, claimed as a back 
condition with radiating pain into the legs. 

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions issued by the RO in Winston-Salem, 
North Carolina.  In a November 2002 rating decision, the RO 
denied service connection for a back condition with radiating 
pain into the legs.  In July 2003, the veteran filed a timely 
notice of disagreement (NOD) with the denial of service 
connection.  Thereafter, the RO issued a statement of the 
case (SOC) in July 2003, continuing the denial of service 
connection for lumbar degenerative disease with a herniated 
disc at L5-S1 (claimed a back condition with radiating pain 
into the legs).  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2003.  The RO continued its denial of the claim for 
service connection for a lumbar disability (as reflected in 
the October 2003, February 2004, August 2005, and December 
2006 supplemental SOCs (SSOCs)).

In an August 2005 rating decision, the RO granted service 
connection and assigned an initial 50 percent rating for 
PTSD, effective August 4, 2003.  In November 2005, the 
veteran filed a timely NOD with initial rating assigned.  

In a March 2006 rating decision, the RO denied the veteran's 
claim for a TDIU.  The veteran filed a timely NOD in April 
2006 with the denial for a TDIU.  The RO issued a SOC 
continuing the denial of a TDIU in March 2006.  The RO also 
issued a SOC continuing the denial of an initial rating in 
excess of 50 percent for PTSD in March 2006.  The veteran 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) concerning the claims for an initial 
rating in excess of 50 percent for PTSD and for a TDIU in 
December 2006 .  

As the appeal involves a request for a higher initial rating 
following the grant of service connection for PTSD, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for lumbar 
degenerative disease with a herniated disc at L5-S1, for an 
initial rating in excess of 50 percent for PTSD, and for a 
TDIU on appeal is warranted.  

The record indicates that the veteran receives Social 
Security Administration (SSA) disability benefits.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.



The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as appropriate. 

Additionally, the RO should make another attempt to obtain 
medical records from Dr. S (as identified in the August 2002 
medical report of record) and Dr. M (as identified in the 
June 2004 medical statement of record), as a prior attempt 
was unsuccessful.  The RO should request that the veteran 
provide authorization to enable the RO to obtain treatment 
records from Dr. S. and Dr. M. as well as from any other 
treatment provider (to include Dr. H. of Goldsboro 
Psychiatric Clinic, P.A. (identified in an October 2005 
medical statement of record)).  The veteran is reminded that 
any VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of VA) submitted to VA must be 
completed, signed, and dated to enable the RO to request 
treatment records from each treatment provider.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.   In 
adjudicating the claim for an initial rating in excess of 50 
percent for PTSD, the RO should specifically consider whether 
a "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is warranted.

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following actions:

1.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claims 
for service connection for lumbar 
degenerative disease with a herniated 
disc at L5-S1, for an initial rating in 
excess of 50 percent for PTSD, and/or for 
a TDIU.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should request that the veteran 
provide complete, signed, and dated 
authorization to enable it to obtain 
treatment records from Dr. S. and Dr. M. 
as well as from any other treatment 
provider (to include Dr. H. of Goldsboro 
Psychiatric Clinic, P.A.).  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-specifically as regards 
disability ratings and effective dates, 
as appropriate.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).




5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for lumbar 
degenerative disease with a herniated 
disc at L5-S1, for an initial rating in 
excess of 50 percent for PTSD, and for a 
TDIU on appeal, in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim for a higher 
rating for PTSD should include express 
consideration of whether a "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



